DETAILED ACTION
This action is in response to the applicant’s amendment filed on 7 April 2021. 
Claims 38-46 are pending and examined.  No claim is amended.  Claims 1-37 are cancelled.  
Response to Arguments.
Applicant’s arguments, see Page 4 of Arguments/Remarks, 7 April 2021, with regard to the rejections of independent claim 38 under 35 U.S.C. §103 as being unpatentable over Wang et al., US 2005/0027400 (A1), in view of Schenker, US 2005/0225448 (A1) and Nenov et al., US 2009/0089100 (A1) have been fully considered. Applicant argues that Wang does not teach “the telepresence device including a camera that captures video in the vicinity of a patient”.  Examiner respectfully disagrees.  Wang teaches “The robot 12 includes a movement platform 34 that is attached to a robot housing 36. Also attached to the robot housing 36 are a camera 38, a monitor 40, a microphone(s) 42 and a speaker 44. The microphone 42 and speaker 30 may create a stereophonic sound. The robot 12 may also have an antennae 44 that is wirelessly coupled to an antennae 46 of the base station 14. The system 10 allows a user at the remote control station 16 to move the robot 12 through the input device 32. The robot camera 38 is coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient. Likewise, the robot monitor 40 is coupled to the remote camera 26 so that the patient can view the user. The 
There is no other argument for the dependent claims 39-46 except their dependency on independent claim 38.  Because independent claim is not allowable, dependent claims 39-46 are not allowable. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38 and 46 are rejected under 35 U.S.C. §103 as being unpatentable over Wang et al., US 2005/0027400 (A1), in view of Schenker, US 2005/0225448 (A1) and Nenov et al., US 2009/0089100 (A1).
As to claim 38, Wang teaches a telepresence system (robot 12 of Fig. 1), comprising:
a telepresence device coupled to a network, the telepresence device including a camera that captures video in the vicinity of a patient, a monitor that displays the video, a microphone, and a speaker, wherein the telepresence system uses the video to measure medical data of the patient (Figs. 1 and 4 and related text; “The robot 12 includes a movement platform 34 that is attached to a robot housing 36. Also attached to the robot housing 36 are a camera 38, a monitor 40, a microphone(s) 42 and a speaker 44. The microphone 42 and speaker 30 may create a stereophonic sound. The robot 12 may also have an antennae 44 that is wirelessly coupled to an antennae 46 of 
a control device coupled to a network, the control device including a camera, a monitor, a microphone, and a speaker (Figs. 1, 2 and 4 and related text);
the network establishes a session between the control device and the telepresence device, wherein during the session, the control device monitor displays video captured by the image sensor and the telepresence device monitor displays video captured by the control device camera (Figs. 1, 2 and 4 and related text).
Wang teaches the medical data measured using the video from the telepresence device camera (Figs. 1 and 4 and related text, medical data in Table 1, “medical files of the patient that can be accessed by the user at the remote control station 16.  For example, the mass storage device 72 may contain a picture of the patient.”, ¶24) but Wang teaches video is part of a medical data but Wang does not specifically teach: 
medical data is analyzed from video a value of a physiological characteristic of the patient;
a server coupled to the network;
the measured value using the video from the telepresence device camera is transmitted to the server.
However, Schenker teaches a mobile health and life signs detector 2 that includes “visual aids such as a color video camera, a thermal camera, a powerful light source, and/or other known devices for enabling the operator to locate victims at the site of a disaster.  For example, the thermal camera may be specifically adapted to identify areas having temperatures between 32 and 40.degree.  C., as these may be indicative of the presence of a living victim.” (Schenker: ¶32).  The life signs detector transmits and syncs victim’s detected result to remote server in a network to a remote station on a handheld device or PC (Schenker: Figs. 1 and 7 and related text; abs., ¶48, 113).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical tele-robotic system as taught by Wang to include analysis from video to measure a value of a physiological characteristics of a person, a server coupled to the network as taught by Schenker to remotely monitor patient by a medical personnel (Wang: abs, ¶4).
Wang teaches the medical data measured using the video from the telepresence device camera (Figs. 1 and 4 and related text, medical data in Table 1, “ medical files of the patient that can be accessed by the user at the remote control station 16.  For example, the mass storage device 72 may contain a picture of the patient.”, ¶24) but Wang does not specifically teach: 
wherein the measured value using the video from the telepresence device camera is stored in an electronic medical record.

As to claim 46, Wang modified by Schenker and Nenov teaches the telepresence system wherein the system measures a body temperature of the patient using a thermal camera coupled to the telepresence device (Schenker: Figs. 1 and 7 and related text; abs., thermal camera to measure victim’s body temperature, ¶31).
Claims 39-43 are rejected under 35 U.S.C. §103 as being unpatentable over Wang et al., US 2005/0027400 (A1), in view of Schenker, US 2005/0225448 (A1) and Nenov et al., US 2009/0089100 (A1), further in view of Wu et al., Eulerian Video Magnification for Revealing Subtle Changes in the World, ACM Transactions on Graphics/Siggraph 2012 Conference Proceedings, Volume 31, Number 4, July 2012.  
As to claims 39, 41, and 43, Wang modified by Schenker and Nenov does not specifically teach the method wherein:
the system uses Eulerian video magnification to detect a change in color in the video.
the system uses Eulerian video magnification to detect a movement in the video.
the system measures a pallor of the patient  using the video.

As to claim 40, Wang modified by Schenker, Nenov and Wu teaches the telepresence system wherein the system measures a heart rate of the patient from the detected change in color (Wu: Figs. 1 and 7 and related text).
As to claim 42, Wang modified by Schenker, Nenov and Wu teaches the telepresence system wherein the system measures a respiration rate of the patient from the detected movement (Schenker: respiratory condition, 35; Wu: Figs. 1 and 11 and related text; abs; see claim 41 above for rationale of obviousness, motivation, and reason to combine).
Claim 44 is rejected under 35 U.S.C. §103 as being unpatentable over Wang et al., US 2005/0027400 (A1), in view of Schenker, US 2005/0225448 (A1) and Nenov et al., US 2009/0089100 (A1), further in view of Cruz et al., US 2004/0064080 (A1).  
As to claim 44, Wang modified by Schenker and Nenov does not specifically teach the telepresence system wherein: 
the system measures a fluid level of a fluid bag in the video.
.
Claim 45 is rejected under 35 U.S.C. §103 as being unpatentable over Wang et al., US 2005/0027400 (A1), in view of Schenker, US 2005/0225448 (A1) and Nenov et al., US 2009/0089100 (A1), further in view of Cruz et al., US 2004/0064080 (A1), furthest in view of Wu et al., Eulerian Video Magnification for Revealing Subtle Changes in the World, ACM Transactions on Graphics/Siggraph 2012 Conference Proceedings, Volume 31, Number 4, July 2012.  
As to claim 45, Wang modified by Schenker and Nenov does not specifically teach the telepresence system wherein: 
the system measures a fluid color of a fluid bag in the video.
However, Cruz teaches a dialysis machine to measure the dialysis parameter such as fluid in a fill or drain bag captured in the video and displayed in the video monitor (Cruz: Fig. 1 and related text; abs, 39).  Wu teaches a method of using Eulerian Video Magnification to reveal temporal variations in videos to amplify color variation or paleness and pulse movement discerned from the face of human captured in the video while (Wu: Figs. 1 and 11 and related text; abs;.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the .
Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YUEN WONG/Primary Examiner, Art Unit 3667